DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply on 11/16/2021 in reply to the Non-Final action mailed on 07/16/2021 is acknowledged.  Claims 1-3, 7, and 9-12 have been amended. Claims 1-4, 7, 9-12, 24, 41, 46, 48, 58, 64-65, 70, 72, 74 and 76 drawn to isolated nucleic acid molecules encoding one or more of the amino acid with substitutions set forth in SEQ ID NO" 1,2,3 or 7-123 wherein said amino acid sequence comprises one or more of the amino acid substitutions selected from C1748, M204R, C220V, C267A, C356T, R396H, E437P, F4420, C4641, and A467V as compared to wild type aldehyde dehydrogenase of SEQ ID NO:1, 2, 3 or 7-123 and sequences that hybridize to the above sequences under highly stringent conditions where the variant comprises substitution of one or more of C174S, M204R, C220V, C267A, C356T, R396H, E437P, F442Q, C464I, A467V.

Applicant's argument has been carefully considered and found persuasive. 

Conclusion: Claims 1-4, 7, 9-12, 24, 41, 46, 48, 58, 64-65, 70, 72, 74 and 76 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/              Primary Examiner, Art Unit 1656                                                                                                                                                                                          	December 18, 2021